Citation Nr: 1740461	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-21 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for right tibia osteotomy.

5.  Entitlement to service connection for left tibia osteotomy.  


REPRESENTATION

Veteran represented by:	David Anaise, Attorney 




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to March 1972, and from January 2003 to September 2003.  He additionally had United States Army Reserve (USAR) service through December 2008.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied entitlement to service connection for right ear hearing loss, for right and left knee disabilities, and for osteotomy of the right and left tibia.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.

In November 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

As regards the matter of representation, the Board notes that the Veteran was previously represented in his appeal by the Veteran's Service Organization, the American Legion.  In August 2013, however, he appointed an attorney, David Anaise, as his representative, as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed and filed in August 2013.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board's disposition of the claims for service connection for osteotomy of the right and left tibia is set forth below.  The claims for  service connection for bilateral hearing loss and for disabilities of the right and left knees are address in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the November 2016 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims for entitlement to service connection for osteotomy of the right and left tibia.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims of entitlement to service connection for osteotomy of the right and left tibia are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, during his November 2016 Board hearing, the Veteran stated that he wanted to withdraw from appeal the claims of entitlement to service connection for osteotomy of the right and left tibia.  Thus, no allegations of errors of fact or law remain for appellate consideration regarding any of these matters. Accordingly, the Board does not have jurisdiction to review these matters, and the appeal as to each claim must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for right tibia osteotomy is dismissed.

The appeal as to the claim of entitlement to service connection for left tibia osteotomy is dismissed.


REMAND

The Board's review of the claims file reveals that further development of the claims for service connection  for hearing loss and for right and left knee disabilities is warranted.

With respect to the Veteran's claimed bilateral knee disabilities, he essentially contends that he has developed the suffered multiple injuries during service, including during two periods of active duty for training (ACDUTRA) during his USAR service.  He has indicated that he did not seek treatment for his claimed injuries during his periods of service because he did not want to be taken off of duty or jeopardize his continued advancement within the USAR.  

To the extent that the Veteran has contended that he incurred multiple knee injuries during periods of ACDUTRA sometime between July and September 1990, and in August 1992, his actual periods of ACDUTRA service remain unclear and attempts must be made to verify these periods of service.  To this end, the AOJ should contact the Veteran's USAR unit, the USAR Personnel Command, and/or any other appropriate source(s) to verify periods of ACDUTRA.  The AOJ is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159 (c)(2).  If the Veteran's periods of ACDUTRA are unverifiable, such should be documented, in writing, in the claims file.

Also, review of the record reveals that the Veteran has received treatment for his knee disabilities from various private providers over the years, since at least February 1988, including from Paul F. Plattner, M.D., Kenneth Caldwell, M.D., Gordon C. Lundy, M.D., Michael F. Dillingham, M.D, and apparently from Stanford Medical Center.  This treatment has consisted of multiple surgeries and other treatment.  Other than minimal records, including an August 2002 operation report from Dr. Cardwell, treatment records from these providers have not been associated with the claims file.  Remand is required to obtain all available private treatment records.  See 38 C.F.R. § 3.159(c).

Multiple VA and private opinions are of record pertaining to the Veteran's claimed knee disabilities.  Dr. Dillingham provided multiple positive medical opinions relating the Veteran's OA to his many years of military training.  He did not, however, give reasons for this opinion or discuss the Veteran's specific reported injuries and provided no discussion as to the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Similarly, the Veteran's representative, who also indicated that he is a surgeon, provided an opinion in an October 2016 brief.  He stated that it was his professional opinion that it was more likely than not that the Veteran's bilateral knee osteoarthritis (OA) was service-connected.  He did not, however, provide specific reasons for his opinion other than citing the Veteran's treatment history and medical research referring to incidents and severity of OA in Veteran's that have served in Iraq and Afghanistan.  See id.  

A September 2013 VA examination report reflects the  examiner's opinion that the Veteran's bilateral knee disabilities were aggravated by his period of active service ,but again, other than stating that the Veteran damaged his articular cartridge, the examiner did not provide clear reasons for this opinion.  Notably, in a subsequent November 2013 addendum VA examination report, another VA examiner appeared to indicate that the Veteran could not have damaged articular cartilage as his knee joints were already "bone on bone" and thus, apparently at the end stage of severity.  Consequently, the examiner provided a negative etiology opinion with respect to the knee disabilities. 

Given the discrepancies in the record, and the medical opinion evidence described above, the above-noted  the Board finds that the Veteran should be afforded a new VA examination to obtain etiology opinion based on full consideration of all available evidence of record, and supported by complete, clearly-stated rationale.  See Nieves-Rodriguez, 22 Vet. App. at 301. 

With respect to the Veteran's claimed hearing loss, he has credibly reported being exposed to hazardous military noise as a result of spending many hours on the firing range in order to qualify for advancement with M-16 rifles and 9 millimeter pistols, during active service and periods of ACDUTRA..  To date, however, he has not been afforded a VA examination to confirm whether he has current hearing loss disability for VA purposes, and if  so, whether such disability is medically related to service, to include alleged noise exposure therein.       See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his service connection claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records in addition to those identified above)), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Contact the Veteran's USAR unit, the USAR Personnel Command, and/or any other appropriate source(s) to verify the Veteran's periods of ACDUTRA and inactive duty for training (INACDUTRA), to include dates of service and service orders.  The Board is more specifically concerned with verifying the Veteran's periods of ACDUTRA sometime between July and September 1990, and in August 1992.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide authorization, if necessary, to obtain all outstanding records of treatment for his claimed knee (since at least 1988) and hearing loss disabilities, to specifically include records from Paul F. Plattner, M.D., Kenneth Caldwell, M.D., Gordon C. Lundy, M.D., Michael F. Dillingham, M.D, and from Stanford Medical Center, including operation reports and associated records for surgeries in February 1988, October 2001, April 2004, and September 2016.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA orthopedic examination of his bilateral knees, by an appropriate physician.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all knee disability(ies) currently present, or present at any time pertinent to the current claim (even if now asymptomatic or resolved). 

Then, with respect to each such disability, the physician should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that either of the Veteran's current knee disabilities had its onset during or is otherwise medically related to in-service injury or disease-to include as a result of the reported injuries during periods of active service and ACDUTRA.  

With respect to any right and left knee disability(ies present prior to the Veteran's period of active service beginning in January 2003, for each  disability, the examiner should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) the disability   increased in severity during that period of service.  In providing this opinion, the examiner should specifically address the Veteran's credible reports and supporting lay evidence of his suffering injury during a 9.1 mile march and evidence in the post-deployment report that follow-up was necessary for right knee symptoms.  

If the examiner determines that a right and/or left knee disability at least as likely as not increased in severity during the period of active service beginning in January 2003, the examiner should provide an opinion as to whether such increase in severity was clearly and unmistakably (highest degree of medical certainty) due to the natural progression of the disability.

In addressing the above, the physician must  should consider and discuss all pertinent medical  and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the physician  should clearly so state, and explain why.



All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination by an audiologist or physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies, including audiometric testing and Maryland CNC whispered voice testing, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each ear, the examiner should clearly indicate whether the Veteran has hearing loss to an extent recognized as a disability for VA purposes (

If so, for each diagnosed disability, the examiner  should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disability had its onset during or is otherwise medically related to in-service injury or disease-to include the Veteran's reported significant exposure to hazardous military noise when qualifying with M-16s and 9 mm pistols on firing ranges during periods of active service. and ACDUTRA. 

In addressing the above, the physician must  should consider and discuss all pertinent medical  and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the physician  should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claims for service connection for hearing loss and for right and left knee disabilities in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.
 8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




